Title: From Thomas Jefferson to Albert Gallatin, 27 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr  Gallatin 
                     
                     [ca.
                        27 Oct. 1808]
                  
                  I intended to have sent the former papers respecting Gibbs, Chingoteague & the Folly landing to mr Smith for perusal; but without thought at the moment I returned them to you. if you will let me have them again I will get him to peruse them & confer about them. if the embargo is to be continued I am persuaded we must enlarge his number of seamen & employ more gunboats.
               